DETAILED ACTION
The following is a Non-Final Office Action in response to the Request for Continued Examination (RCE) received on 1 December 2021.  Claim 15 has been previously cancelled.  Claims 1-14 and 16-20 remain pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 1 December 2021 have been fully considered but they are not persuasive.

In response to applicant's argument the portions of Shah's disclosure relied upon for this rejection do not predate the priority date of the Applicant's pending claims and are thus not considered prior art, the Shah et al. provisional application discloses “[l]oad monitoring and peak load management can provide improved operation of the system and reduced operating expenses by allowing customers to cut loads, and manage loads using real-time feedback and algorithms based on regional . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 1-3, 7 and 8 remain rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US Pub. No. 2009/0240380 A1 (USPN 8,543,226 B2) to Shah et al.
As per claim 1, the Shah et al. reference discloses a system for conserving energy consumption of an energy consuming module, comprising: an energy measurement module (see [0032], “one or more device-embedded sensors”) configured to: monitor an energy consumption amount (“energy consumption”) indicative of an amount of energy consumed (“energy consumption”) by the energy consuming module (see [0024], “devices 114”), and transmit energy consumption information (“feedback data 120”) indicative of the energy consumption amount (“energy consumption”) to an 
As per claim 2, the Shah et al. reference discloses the user interface (“user interface 216”) is further configured to generate a query (see [0030], “query”) for user feedback (“feedback data 120”) regarding the adjustment (“control data 118”), and wherein the received user input (“choose to accept or reject”) is a response (see [0030], “response”) to the query (“query”).
As per claim 3, the Shah et al. reference discloses a temperature sensor (see [0024], “sensors for detecting and/or measuring temperature”) communicatively coupled to the energy management module (“central controller 104”) and configured to: measure a temperature (“temperature”) of an enclosure (“building 102”), and transmit the temperature (“temperature”) of the enclosure (“building 102”) to the energy management module (“central controller 104”), wherein the energy management module (“central controller 104”) generates the signal (“control data 118”) to make the adjustment (“control data 118”) to the operation (see [0067], “adjust …  HVAC usage”) of the energy consuming module (“devices 114”) based on the temperature (“temperature”) of the enclosure (“building 102”), and wherein the energy consuming module (“devices 114”) is a heating, ventilation, and air conditioning (HVAC) unit (see [0024], “heating, ventilation, and air conditioning ("HVAC") units”).
As per claim 7, the Shah et al. reference discloses a method for conserving energy consumption of an energy consuming device, comprising: monitoring (see [0032], “one or more device-embedded sensors”) an energy consumption amount (“energy consumption”) indicative of an amount of energy consumed (“energy consumption”) by the energy consuming device (see [0024], “devices 114”); calculating 
As per claim 8, the Shah et al. reference discloses the received user input (“choose to accept or reject”) is a second adjustment (“adjust …  HVAC usage”) to the operation of the energy consuming device (“heating, ventilation, and air conditioning ("HVAC") units”) that affects the calculated adjustment (“control data 118”).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 4 and 5 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub. No. 2009/0240380 A1 (USPN 8,543,226 B2) to Shah et al. in view of US Pub. No. 2010/0301774 A1 (USPN 8,866,408 B2) to Chemel et al.
As per claim 4, the Shah et al. reference does not expressly disclose the further limitations taught by the Chemel et al. reference, namely: the user interface (see [0275], “user interfaces 138”) is a voice user interface (“Voice User Interface (VUI)”). 
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the user interface taught by the Shah et al. reference with the user interfaces taught by the Chemel et al. reference.
One of ordinary skill in the art would have been motivated to modify the user interface with the user interfaces to illustrate various type of user interfaces.
As per claim 5, the Shah et al. reference does not expressly disclose the further limitations taught by the Chemel et al. reference, namely: the user interface (see [0275], “user interfaces 138”) is a graphical user interface (“Graphical User Interface (GUI)”). 
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the user interface taught by the Shah et al. reference with the user interfaces taught by the Chemel et al. reference.
One of ordinary skill in the art would have been motivated to modify the user interface with the user interfaces to illustrate various type of user interfaces.

Claim(s) 5, 6, 9, 10, 13, 16 and 17 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub. No. 2009/0240380 A1 (USPN 8,543,226 B2) to Shah et al. in view of US Pub. No. 2004/0117330 Al (USPN 7,516,106 B2) to Ehlers et al.

At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the user interface taught by the Shah et al. reference with the user interface taught by the Ehlers et al. reference.
One of ordinary skill in the art would have been motivated to modify the user interface with the user interface to illustrate various type of user interfaces.
As per claim 6, the Shah et al. reference does not expressly disclose the further limitations taught by the Ehlers et al. reference, namely: a messaging server system (see [0072, 0073, 0075], “back-end server 1.22”) configured to: generate a notification (see [0213], “alerts or message”) indicating the adjustment has been made (see [0327], “number of pre-defined alerts”), the notification (“alerts or message”) being at least one of an email message (“email”) and a short message service (SMS) message, and transmit the notification (“alerts or message”) to a user account (“customer”).
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the architecture taught by the Shah et al. reference to include the back-end server taught by the Ehlers et al. reference.
One of ordinary skill in the art would have been motivated to modify the architecture to include the back-end server to facilitate sending of alerts or messages to various entities.
As per claim 9, the Shah et al. reference does not expressly disclose the further limitations taught by the Ehlers et al. reference, namely: generating a notification (see [0213], “alerts or message”) indicating the adjustment has been made (see [0327], 
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the architecture taught by the Shah et al. reference to include the back-end server taught by the Ehlers et al. reference.
One of ordinary skill in the art would have been motivated to modify the architecture to include the back-end server to facilitate sending of alerts or messages to various entities.
As per claim 10, the Ehlers et al. reference discloses communicating (“email”) the notification (“alerts or message”) includes transmitting the notification (“alerts or message”) to a mobile device (see [0069, 0311], “mobile phones”) of the user via a wireless communication link (“wireless data network”).
As per claim 13, the Shah et al. reference does not expressly disclose the further limitations taught by the Ehlers et al. reference, namely: receiving a user defined energy expense budget (see [0087], “budget goal”); and comparing the energy consumption information (“customer's usage”) to the user defined energy expense budget (“budget goal”), wherein the adjustment (see [0089], “opportunity to make corrections to system settings to achieve desired economic results”) to the operation of the energy consuming device (“system”) is calculated based on the comparing.
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the one or more rules contained in the policy taught the Shah et al. reference with the budget goal taught by the Ehlers et al. reference.
One of ordinary skill in the art would have been motivated to modify the one or more rules contained in the policy with the budget goal to facilitate offering suggestions to include potential energy savings.

At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the central controller and/or data store taught by the Shah et al. reference to include the profiling and history taught by the Ehlers et al. reference.
One of ordinary skill in the art would have been motivated to modify the central controller and/or data store to include the profiling and history to assess which loads should be curtailed and to achieve the needed demand reduction to aid in planning and forecasting demand by device type.
As per claim 17, the Ehlers et al. reference discloses the energy management module is further configured to: store a history of energy consumption (see [0113], “history of the consumption rates”) for the energy consuming device (“controlled device 1.08”); and generate the desired energy usage profile (“create historical usage by device type”) based on the history of energy consumption (“history of the consumption rates”).

Claim(s) 11 remains rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub. No. 2009/0240380 A1 (USPN 8,543,226 B2) to Shah et al. in view of US Pub No. 2007/0239317 Al to Bogolea et al.

At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the user interface taught by the Shah et al. reference to include the user display and alert device taught by the Bogolea et al. reference.
One of ordinary skill in the art would have been motivated to modify the user interface to include the user display and alert device to provide recommendation to a user to reduce energy consumption and costs.

Claim(s) 12 and 17 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub. No. 2009/0240380 A1 (USPN 8,543,226 B2) to Shah et al. in view of US Pub No. 2010/0167659 Al (USPN 8,450,995 B2) to Wagner.
As per claim 12, the Shah et al. reference does not expressly disclose the further limitations taught by the Wagner reference, namely: storing a history of energy consumption information (see [0093], “historical power consumption”) for the energy consuming device (“specific devices or appliances”); determining an energy consumption trend (“historical power consumption database information”) based on the history of energy consumption information (“historical power consumption”) for the energy consuming device (“specific devices or appliances”); and comparing the energy consumption trend (“historical power consumption database information”) to a desired energy usage profile (“power consumption profile”) for the energy consuming device 
As per claim 17, the Ehlers et al. reference does not expressly disclose the further limitations taught by the Wagner reference, namely: means for storing a history of energy consumption (“historical power consumption database”) for the energy consuming device (“specific devices or appliances”); and means for generating the desired energy usage profile (“power consumption profile”) based on the history of energy consumption (“historical power consumption’).
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the central controller taught by the Shah et al. reference with the software programs to generate power consumption and usage histories and/or predicted use estimates for periods of time taught by the Wagner reference.
One of ordinary skill in the art would have been motivated to modify the central controller with the software programs to generate power consumption and usage histories and/or predicted use estimates for periods of time to create historical and/or predictive load profiles.

Claim(s) 18 remains rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub. No. 2009/0240380 A1 (USPN 8,543,226 B2) to Shah et al. in view of US Pub No. 2005/0171645 Al (USPN 7,778,734 B2) to Oswald et al.
As per claim 18, the Shah et al. reference does not expressly disclose the further limitations taught by the Oswald et al. reference, namely: the energy management module is further configured to: receive a device identification (see 
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the central controller taught by the Shah et al. reference with the software programs to monitor appliance use taught by the Oswald et al. reference.
One of ordinary skill in the art would have been motivated to modify the central controller with the software programs to monitor appliance use to recognize the appliances by comparing them to a pre-programmed store of characteristics.

Allowable Subject Matter
Claims 14, 19 and 20 remain objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Barnes-Bullock whose telephone number is (571)272-3679. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRYSTAL J BARNES-BULLOCK/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        10 December 2021